


Exhibit (10.33)
December 13, 2010




Mr. Gustavo Oviedo
(address intentionally omitted)




Dear Gustavo,


This letter is to confirm that, as Chief Customer Officer and General Manager,
Worldwide Regional Operations, Eastman Kodak Company, effective January 1, 2011,
you agree to waive any and all rights to receive the Gross-Up Payment as defined
and described in Exhibit D of the Eastman Kodak Company Executive Protection
Plan.


Please indicate your acceptance of the terms of this letter by signing below and
returning the original of this letter to me.


    Sincerely,
 
                                                                                               
/s/ Robert L. Berman

Robert L. Berman
Chief Human Resources Officer
Eastman Kodak Compan
 





RLB:dlm








Agreed:




/s/ Gustavo Oviedo
Gustavo Oviedo

